Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of Application No. 2019-031832, filed in Japan on 2019-07-17.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 9, 12, and 15 – 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hoogerwerf (U.S. Patent Application Pub. No. 2020/0349466 A1) in view of Tomioka (US Patent Application Pub. No. 2019/0130216 A1).
Regarding claim 1, Hoogerwerf teaches an evaluation assistance method comprising: acquiring a first image to be used for performance evaluation of trained models (114, para. [0021] [0038], Hoogerwerf teaches receiving test image data which is used as an input for the machine learning system); generating a plurality of second images (306, para. [0056], Hoogerwerf teaches outputting test outputs generated by the machine learning system), each of the plurality of second images being a result of processing the first image by each of a plurality of trained models (para. [0056], Hoogerwerf teaches generating multiple outputs including individual outputs for multiple machine learning models); 
	Hoogerwerf teaches outputting respective information but does not teach displaying outputs corresponding to different learning models.
	Tomioka is also in the field of image processing and estimating outputs of different learning models. Tomioka teaches processing a first image by each of a plurality of trained models (1230, para. [0006] [0057], Tomioka teaches determining evaluation metrics for each of the learning models), and displaying each of the plurality of trained models in association with a corresponding second image of the plurality of second images (13, para, [0152], Tomioka teaches a display unit which outputs information characterizing learning models along with images generated by the learning models).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoogerwerf by incorporating the display unit that is taught by Tomioka, to make the invention that acquires test images and evaluates learning models (Hoogerwerf) and outputs corresponding images for each learning model along with characterizing information; thus, one of ordinary skilled in the art would be motivated to combine the references since this would allow the user to determine whether or not a selected learning model is appropriate for an input image (Tomioka, para. [0152]). 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 2, Hoogerwerf in view of Tomioka teaches the method which evaluates different learning models against an input and outputs corresponding information onto a display unit. Hoogerwerf in view of Tomioka further teaches the method wherein the acquiring the first image includes acquiring a plurality of first images that include the first image (114, para. [0038], Hoogerwerf teaches acquiring a plurality of test images), the generating the plurality of second images includes generating a plurality of second images for each of the plurality of first images (para. [0056], Hoogerwerf teaches generating multiple outputs from multiple stages from the machine learning system), and the displaying each of the plurality of trained models includes displaying each of the plurality of trained models in association with at least one corresponding second image of the plurality of second images (13, para, [0152], Tomioka teaches a display unit which outputs information characterizing learning models along with images generated by the learning models).
Regarding claim 3, Hoogerwerf in view of Tomioka teaches the method which evaluates different learning models against an input and outputs corresponding information onto a display unit. Hoogerwerf in view of Tomioka further teaches the method wherein the displaying each of the plurality of trained models includes displaying each of the plurality of trained models in association with at least one second image and at least one first image corresponding to the at least one second image, and the at least one first image is included in the plurality of first images (1230, para. [0163] [0167], Tomioka teaches generating a display output which includes the CG images along with the original input images). 
Regarding claim 4, Hoogerwerf in view of Tomioka teaches the method which evaluates different learning models against an input and outputs corresponding information onto a display unit. Hoogerwerf in view of Tomioka further teaches the method wherein the displaying each of the plurality of trained models includes displaying each of the plurality of trained models in association with at least one second image and metadata associated with a corresponding trained model of the plurality of trained models (G1130, para. [0163] [0167], Tomioka teaches generating a display output which includes the CG images, the original input images, and listed object information).
Regarding claim 5, Hoogerwerf in view of Tomioka teaches the method which evaluates different learning models against an input and outputs corresponding information onto a display unit. Hoogerwerf in view of Tomioka further teaches the method comprising: assigning priority levels to a plurality of combinations on the basis of a plurality of pieces of metadata associated with the plurality of trained models, the plurality of combinations each being a combination of a trained model, at least one second image, and a piece of metadata that correspond to each other, wherein the displaying each of the plurality of trained models includes displaying the plurality of combinations in an order of arrangement compliant with the priority levels (422, para. [0080], Hoogerwerf teaches generating a weighted multi-branch display based on feature combinations having different output correlations).
Regarding claim 6, Hoogerwerf in view of Tomioka teaches the method which evaluates different learning models against an input and outputs corresponding information onto a display unit. Hoogerwerf in view of Tomioka further teaches the method wherein the displaying each of the plurality of trained models includes displaying each of the plurality of trained models in association with at least one second image and a reliability of each of the at least one second image (1230, para. [0163] [0167], Tomioka teaches generating a display output which includes the CG images, the original input images, and a calculated evaluation value).
Regarding claim 7, Hoogerwerf in view of Tomioka teaches the method which evaluates different learning models against an input and outputs corresponding information onto a display unit. Hoogerwerf in view of Tomioka further teaches the method comprising: assigning priority levels to a plurality of combinations on the basis of a plurality of reliabilities corresponding to the plurality of second images, the plurality of combinations each being a combination of a trained model, at least one second image, and a reliability of each of the at least one second image that correspond to each other, wherein the displaying each of the plurality of trained models includes displaying the plurality of combinations in an order of arrangement compliant with the priority levels (422, para. [0060] [0080], Hoogerwerf teaches generating a ranking of importance for identified features as well as a weighted multi-branch display based on feature combinations having inaccurate or inconsistent correlations).
Regarding claim 8, Hoogerwerf in view of Tomioka teaches the method which evaluates different learning models against an input and outputs corresponding information onto a display unit. Hoogerwerf in view of Tomioka further teaches the method wherein the assigning the priority levels includes assigning higher priority levels to combinations configured with a lower reliability (para. [0080], Hoogerwerf teaches a multi-branch display in which feature combinations having inaccurate correlation are more heavily weighted).
Regarding claim 9, Hoogerwerf in view of Tomioka teaches the method which evaluates different learning models against an input and outputs corresponding information onto a display unit. Hoogerwerf in view of Tomioka further teaches the method comprising: acquiring a plurality of pieces of first label information, the plurality of pieces of first label information each indicating a desired result of processing of each of the plurality of first images (para. [0039], Hoogerwerf teaches a module which identifies features in the image based on label information included in the test data); and generating a plurality of pieces of first evaluation information corresponding to the plurality of second images, the plurality of pieces of first evaluation information being generated on the basis of the plurality of second images and the plurality of pieces of first label information (para. [0083], Hoogerwerf teaches that the displayed instance data may include a listing of identified label information and may include performance metrics such as a corresponding confidence value), wherein the displaying each of the plurality of trained models includes displaying each of the plurality of trained models in association with at least one second image and at least one piece of first evaluation information of the plurality of pieces of first evaluation information that corresponds to the at least one second image (1230, para. [0163] [0167], Tomioka teaches generating a display output which includes the CG images, the original input images, and a calculated evaluation value).
Regarding claim 12, Hoogerwerf in view of Tomioka teaches the method which evaluates different learning models against an input and outputs corresponding information onto a display unit. Hoogerwerf in view of Tomioka further teaches the method comprising: for each of the plurality of first images, selecting at least one second image from the plurality of second images (G1430, para. [0172], Tomioka teaches a selectable model according to the different outputs)
Regarding claim 15, Hoogerwerf in view of Tomioka teaches the method which evaluates different learning models against an input and outputs corresponding information onto a display unit. Hoogerwerf in view of Tomioka further teaches the method comprising: selecting the plurality of trained models on the basis of metadata associated with the trained models (para. [0100], Hoogerwerf teaches selectable options for providing information related to individual components of the machine learning system).
Regarding claim 16, Hoogerwerf in view of Tomioka teaches the method which evaluates different learning models against an input and outputs corresponding information onto a display unit. Hoogerwerf in view of Tomioka further teaches the method, wherein each of the plurality of trained models is of a segmentation type, a detection type, or a classification type (para. [0020] [0072] [0098], Hoogerwerf teaches a machine learning model which includes a classification model, a detection model, and a segmentation process).
Regarding claim 17, Hoogerwerf teaches an evaluation assistance system for trained models, the evaluation assistance system comprising: a non-transitory computer-readable storage medium (803) storing a plurality of trained models (para. [0035]); and at least one processor (801), wherein the processor performs the processes of acquiring a first image to be used for performance evaluation of trained models (114, para. [0021] [0038], Hoogerwerf teaches receiving test image data which is used as an input for the machine learning system), and generating a plurality of second images (306, para. [0056], Hoogerwerf teaches outputting test outputs generated by the machine learning system), each of the plurality of second images being a result of processing the first image by each of the plurality of trained models (para. [0056], Hoogerwerf teaches generating multiple outputs including individual outputs for multiple machine learning models).
Hoogerwerf teaches outputting respective information but does not teach displaying outputs corresponding to different learning models.
	Tomioka is also in the field of image processing and estimating outputs of different learning models. Tomioka teaches processing a first image by each of a plurality of trained models (1230, para. [0006] [0057], Tomioka teaches determining evaluation metrics for each of the learning models), and displaying each of the plurality of trained models in association with a corresponding second image of the plurality of second images (13, para, [0152], Tomioka teaches a display unit which outputs information characterizing learning models along with images generated by the learning models).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoogerwerf by incorporating the display unit that is taught by Tomioka, to make the invention that acquires test images and evaluates learning models (Hoogerwerf) and outputs corresponding images for each learning model along with characterizing information; thus, one of ordinary skilled in the art would be motivated to combine the references since this would allow the user to determine whether or not a selected learning model is appropriate for an input image (Tomioka, para. [0152]). 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 18, Hoogerwerf in view of Tomioka teaches the method which evaluates different learning models against an input and outputs corresponding information onto a display unit. Hoogerwerf in view of Tomioka further teaches the system, comprising: a display apparatus, wherein the display apparatus displays each of the plurality of trained models in association with a corresponding second image of the plurality of second images (13, para, [0152], Tomioka teaches a display unit which outputs information characterizing learning models along with images generated by the learning models).
Regarding claim 19, Hoogerwerf in view of Tomioka teaches the method which evaluates different learning models against an input and outputs corresponding information onto a display unit. Hoogerwerf in view of Tomioka further teaches the system comprising: a database, wherein the processor extracts a plurality of trained models registered in the database (130, para. [0033], Tomioka teaches a learning model holding unit which stores a plurality of usable learning models).
Regarding claim 20, Hoogerwerf teaches a non-transitory computer-readable medium having a program stored therein, the program causing a computer to perform the procedures of: acquiring a first image to be used for performance evaluation of trained models (114, para. [0021] [0038], Hoogerwerf teaches receiving test image data which is used as an input for the machine learning system); and generating a plurality of second images (306, para. [0056], Hoogerwerf teaches outputting test outputs generated by the machine learning system), each of the plurality of second images being a result of processing the first image by each of a plurality of trained models (para. [0056], Hoogerwerf teaches generating multiple outputs including individual outputs for multiple machine learning models).
	Hoogerwerf teaches outputting respective information but does not teach displaying outputs corresponding to different learning models.
	Tomioka is also in the field of image processing and estimating outputs of different learning models. Tomioka teaches processing a first image by each of a plurality of trained models (1230, para. [0006] [0057], Tomioka teaches determining evaluation metrics for each of the learning models), and displaying each of the plurality of trained models in association with a corresponding second image of the plurality of second images (13, para, [0152], Tomioka teaches a display unit which outputs information characterizing learning models along with images generated by the learning models).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoogerwerf by incorporating the display unit that is taught by Tomioka, to make the invention that acquires test images and evaluates learning models (Hoogerwerf) and outputs corresponding images for each learning model along with characterizing information; thus, one of ordinary skilled in the art would be motivated to combine the references since this would allow the user to determine whether or not a selected learning model is appropriate for an input image (Tomioka, para. [0152]). 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hoogerwerf (U.S. Patent Application Pub. No. 2020/0349466 A1) in view of Tomioka (US Patent Application Pub. No. 2019/0130216 A1) and further in view of Hsieh (U.S. Patent Application Pub No. 2019/0340470 A1).
Regarding claim 14, Hoogerwerf in view of Tomioka teaches the method for evaluating performance of a machine learning system.
	Hoogerwerf in view of Tomioka does not teach outputting a plurality of second images wherein the second images include heat maps. 
	Hsieh is also in the field of improving deep learning systems, particularly those related to medical systems. Hsieh teaches the method wherein the plurality of generated images are a heat map (para. [0122] [0178], Hsieh teaches using a holistic analysis display such as a heat map).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoogerwerf by incorporating the holistic analysis display that is taught by Hsieh, to make the invention that acquires test images and evaluates learning models (Hoogerwerf) and additionally outputs visual indications such as heat maps; thus, one of ordinary skilled in the art would be motivated to combine the references since this would allow the method to visualize trends and characteristics for a certain condition, thereby improving the visual representation (Hsieh, para. [0178])
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.  
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Soni (US Patent Application Pub. No. 2020/0134446 A1) teaches a system and method for generating artificial intelligence models with synthetic data. 
Wang (US Patent Application Pub. No. 2012/0170835 A1) teaches a method for determining quality metrics of a model in a machine learning application. 
Chattopadhyay (US Patent Application Pub. No. 2014/0348420 A1) teaches a system for selecting one or more image processing algorithms.
Allowable Subject Matter
Claims 10, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        

/ONEAL R MISTRY/Primary Examiner, Art Unit 2664